Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated February 11, 2022 is acknowledged.
Claims 1-12 are pending.
Claims 1-4, 7 and 8 are currently amended.
Claims 10-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-9 as filed on February 11, 2022 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, the previous objections to claims 1, 2, 7 and 8 are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 112(d) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 4 and 9 are objected to because of the following informalities: 
Claim 4:  in the first step, “manufacturing a … solution includes (i) dissolving” is grammatically incorrect.
Claim 9:  “the” should presumably be inserted after “wherein”.
Appropriate correction / clarification is required.

New Grounds of Rejection Necessitated by Amendment	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claims 1 and 4 recite steps for manufacturing a pre-emulsion base and a wherein clause describing a plate-like micelle.  It is unclear how the wherein clause drawn to a micelle relates to the manufacturing steps of a pre-emulsion and the specification / the Figures fail to remedy the ambiguity because Figure 1A suggests it is the concentration of lecithin employed in the dispersion manufacture which determines the shape of the lecithin colloid.  Claims 1 and 4 also recite steps for manufacturing an emulsion base and a wherein clause describing a multi-layered micelle in plate shape.  It is unclear how the wherein clause relates to the manufacturing steps and the specification / the Figures fail to remedy the ambiguity because Figure 1C suggests the so-called multi-layered micelle is a stack of bilayers and is not an emulsion as claimed.  Claims 1 and 4 also recite steps for manufacturing a multi-layer structure and a wherein clause describing the connection of “both ends” of the multi-layered micelle.  It is unclear how the wherein clause relates to the manufacturing steps and it is also unclear what is meant by “both ends” of a plate because a plate by definition comprises a continuous edge.  Claims 2, 3 and 5-9 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguities.  Claim 6 is also included in this rejection because the description of the multi-layered micelle as comprising stacked micelles does not comport with the stacked bilayers illustrated / otherwise disclosed.  
	Claim 8 recites third purified water.  It is unclear what is meant by third purified water because the dispersion comprises first purified water and no additional water is added in the manufacture of the pre-emulsion base of claim 1.  Claim 9 is included in this rejection because it depends from claim 8 and because it does not remedy the noted ambiguity.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0082042, published April 12, 2007, of record) in view of Ali et al. “Solubilisation of drugs within liposomal bilayers:  alternatives to cholesterol as a membrane stabilizing agent,” Journal of Pharmacy and Pharmacology 62:1646-1655, 2010, of record; Nakagawa et al. ’12, “Mechanism of gelation in the hydrogenated soybean lecithin (PC70) / hexadecanol / water system,” Journal of Colloid and Interface Science 376:146-151, 2012; Nakagawa et al. ’16, “Effect of solvent dielectric constant on the formation of large flat bilayer stacks in a lecithin / hexadecanol hydrogel,” Langmuir 32:6806-6814, 2016; Eley et al. (US 2011/0318406, published December 29, 2011, of record); Janoff et al. (US 4,891,208, published January 2, 1990, of record); and Gentile et al. “Multilamellar vesicle formation form a planar lamellar phase under shear flow,” Langmuir 30:8326-8325, 2014.
Park teach a multiple-layered liposome and preparation method thereof (title; abstract; paragraph [0027]; Examples; claims).  The method comprises dissolving oil-phase components at 50 to 75 ºC, dissolving aqueous phase components at 50 to 75 ºC, and mixing the phases at 500 to 9000 rpm for 1 to 30 minutes (paragraphs [0041], [0045]), as required by instant claims 2 and 3.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  The phases are individually mixed using a homo mixer or a paddle mixer (abstract; paragraphs [0044]-[0046]).  The oil-phase components are dissolved in an organic solvent, preferably an alcohol such as ethanol at a temperature of about 60 ºC (paragraph [0044]), as required by instant claim 4.
The liposomes are prepared using a mixture of oil-phase components inclusive of sterols inclusive of cholesterol and lecithins inclusive of hydrogenated lecithin (abstract; paragraphs [0031], [0035]).  Sterols stabilize vesicles (paragraph [0031]).  Lecithin is a phospholipid (paragraph [0035]).
The liposomes are capable of entrapping a physiologically active substance (abstract; paragraphs [0028], [0037], [0048]).  The liposomes contain a hydrophobic active ingredient present in the membranes and a hydrophilic active ingredient in the core region and in the spaces between the membranes (paragraph [0038]), as required by instant claim 7.  Active substances include inter alia cosmetic agents (paragraph [0037]), as required by instant claim 6.
Park do not teach adding a saturated C12-C22 fatty alcohol to the aqueous lecithin dispersion or the result of a plate-shaped micelle, adding a water-soluble substance or the result of a stack of plate-shaped micelles, and adding oil as required by claims 1 and 4.
Park do not teach the fatty alcohol further comprises ceramide, sterol or/and a saturated C12-22 fatty acid as required by claim 5.
Park do not teach the stack of micelles comprises a first and a second micelle as required by claim 7.
Park do not teach the amounts of claim 8.
These deficiencies are made up for in the teachings of Ali, , Nakagawa ’12, Nakagawa ’16, Eley, Janoff and Gentile.
Ali teach fatty alcohols inclusive of tetradecanol (C14), hexadecanol (C16) and octadecanol (C18) as alternative bilayer stabilizers to cholesterol (abstract; Table 3).  Cholesterol reduces the release of solubilized drugs compared with fatty alcohols (abstract).  Furthermore, the choice of fatty alcohol influences bilayer incorporated drug release (page 1654, lhc, last paragraph).
Nakagawa ’12 teach the addition of hexadecanol to hydrated hydrogenated soybean lecithin yields bilayer sheets (single-layered micelle in plate shape) (abstract; Figure 9):

    PNG
    media_image1.png
    377
    641
    media_image1.png
    Greyscale

	Nakagawa et al. ’16, teach the addition of dipropylene glycol as a modifier of the aqueous phase to result in stacking of hydrated hydrogenated lecithin / hexadecanol bilayer sheets (multi-layered micelle, first micelle and second micelle) (abstract; Figure 9):

    PNG
    media_image2.png
    569
    765
    media_image2.png
    Greyscale

Eley teach lecithin carrier vesicles and methods of making the same (title; abstract; paragraphs [0053], [0070]-[0075]; Examples; claims).  Phospholipid bilayers are formed when phospholipids are hydrated in aqueous solution (manufacturing a lecithin dispersion solution); these dispersions contain at least as much water as lecithin, for example, lecithin may be hydrated with 3 parts water to 1 part lecithin (by weight) (paragraphs [0004], [0070]-[0072]).  The method further comprises incorporating an active ingredient into the membrane of the vesicle (manufacturing a globule by adding oil); active ingredients can be lipophilic which includes many amphiphilic compounds inclusive of those comprising hydroxyl groups such as sterols (paragraphs [0014], [0022], [0054]-[0056], [0061]-[0062], [0073]-[0075]).  Active ingredients can be provided up to about a 1:1 ratio by weight with the lecithin (paragraph [0072]).  The active ingredient may first be dissolved in an oil in order to facilitate solubilization in the lecithin (paragraph [0081]).  The method may further comprise adding a stabilizing agent to the lecithin prior to hydration or to the lecithin vesicle prior to or after the incorporation of the active ingredient (manufacturing a pre-emulsion base by adding alcohol) (paragraphs [0016], [0067]-[0069]).  Water-soluble substances may optionally be added to the hydrated lecithin carrier vehicle dispersions to enhance their suitability for use in a given application (manufacturing an emulsion by adding a water-soluble substance) (paragraph [0051]).
Janoff teach steroidal liposomes comprising a bioactive agent (title; abstract; column 3, lines 42-48; claims).  In order to entrap a water-soluble compound or a water-insoluble compound, the compound(s) may be added to the aqueous phase before formation of the vesicles (column 6, lines 43-64; column 10, line 17 through column 11, line 13).  
Gentile teach exposure of the unstable planar lamellar phase to shear flow at rates of between 10 and 200 s-1 (600 to 12,000 rpm) results in multilamellar vesicle formation (abstract; page 8316, lhc, 1st paragraph; page 8317, rhc, 1st full paragraph; Table 1):

    PNG
    media_image3.png
    253
    543
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation method of Park to further comprise a step of adding a stabilizing agent to the hydrated lecithin as taught by Eley in order to stabilize the vesicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute fatty alcohols inclusive of tetradecanol, hexadecanol and octadecanol as taught by Ali for the stabilizers because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution because the liposomes of Park contain a hydrophobic active ingredient present in the membranes and fatty alcohol stabilizers also affect the release of said actives as taught by Ali.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the addition of said fatty alcohol stabilizers would transform the liposomes of Park inclusive of the hydrogenated lecithin liposomes into a bilayer sheet as taught / illustrated by Nakagawa ’12 for hexadecanol.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation method of Park in view of Eley, Nakagawa ‘12 and Ali to further comprise a step of adding a water-soluble substance to the hydrated lecithin as taught by Janoff to design liposomes suitable for a given application.  There would be a reasonable expectation of success because the liposomes of Park contain a hydrophilic active in the core region and in the spaces between the membranes and Janoff evidence entrapment of such compounds means they should be added before the formation of the vesicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the addition of said water-soluble substance would affect the dielectric constant of the aqueous phase and would condense the bilayer sheets as taught / illustrated by Nakagawa ’16 for dipropylene glycol.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation method of Park in view of Eley, Nakagawa ’12, Nakagawa ’16, Ali and Janoff to further comprise a step of adding a lipophilic active ingredient to the membrane of the vesicle as taught by Eley because such actives solubilize in the lecithin membrane.  There would be a reasonable expectation of success because the liposomes of Park contain hydrophobic active ingredients in the membranes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the addition of said lipophilic active would upon mixing using as described by Park result in the disruption of the bilayer lecithin / fatty alcohol sheets and formation of multilamellar vesicles as taught illustrated by Gentile because layered structures are unstable.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sterol stabilizer taught by Park with the fatty alcohol stabilizer(s) of Ali or/and of Nakagawa ’12 or/and of Nakagawa ’16 because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  There would be a reasonable expectation of success because the liposomes of Park comprise sterols and Eley evidence the inclusion of stabilizers either prior to hydration or after hydration as alternatively suitable art-recognized methods of incorporating stabilizers within a bilayer.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation method of Park in view of Ali, Nakagawa ’12, Nakagawa ’16, Eley, Janoff and Gentile to comprise at least as much water as lecithin as taught by Eley in order to hydrate the lecithin and to comprise stabilizing agents in sufficient amount stabilize the liposomes as taught by Eley.  Because sterols are stabilizers as taught by Park and are exemplary lipophilic actives as taught by Eley, additionally and/or alternatively it would have been obvious to include stabilizing agents in in amounts up to about a 1:1 ratio by weight with lecithin as taught by Eley.   Additionally, it would have been obvious to include additional / alternative actives in amounts up to about a 1:1 ratio by weight of the lecithin as taught by Eley.  Therefore the ranges rendered obvious by the combined teachings of the prior art overlap the ranges / ratios as instantly claimed.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0082042, published April 12, 2007, of record) in view of Ali et al. “Solubilisation of drugs within liposomal bilayers:  alternatives to cholesterol as a membrane stabilizing agent,” Journal of Pharmacy and Pharmacology 62:1646-1655, 2010, of record; Nakagawa et al. ’12, “Mechanism of gelation in the hydrogenated soybean lecithin (PC70) / hexadecanol / water system,” Journal of Colloid and Interface Science 376:146-151, 2012; Nakagawa et al. ’16, “Effect of solvent dielectric constant on the formation of large flat bilayer stacks in a lecithin / hexadecanol hydrogel,” Langmuir 32:6806-6814, 2016; Eley et al. (US 2011/0318406, published December 29, 2011, of record); Janoff et al. (US 4,891,208, published January 2, 1990, of record); and Gentile et al. “Multilamellar vesicle formation form a planar lamellar phase under shear flow,” Langmuir 30:8326-8325, 2014 as applied to claims 1 and 3-8 above, and further in view of Matsumoto et al. (US 2012/0114721, published May 10, 2012, of record).
The teachings of Park, Ali, Nakagawa ’12, Nakagawa ’16, Eley, Janoff and Gentile have been described supra.
They do not teach a paddle mixer rotation speed of 40 to 60 rpm as required by claim 2.
This deficiency is made up for in the teachings of Matsumoto.
Matsumoto teach a method for producing a vesicle composition (title; abstract; paragraphs [0048]-[0052]; claims).  The mixing device is not particularly limited and the stirring speed is not particularly limited, but it is preferably to carry out stirring at 50 to 100 rpm (paragraph [0064]).  The paddle blade used in example 1 was operated at an rpm of 80 (paragraph [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing step(s) of Park comprising mixing at 500 to 9000 rpm for 1 to 30 minutes with the mixing step of Matsumoto comprising mixing at 50 to 100 rpm with a paddle blade as taught by Matsumoto in order for the requisite mixture in the formation of vesicles.  There would be a reasonable expectation of success because Park teach the use of a paddle mixer as well as a homo mixer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0082042, published April 12, 2007, of record) in view of Ali et al. “Solubilisation of drugs within liposomal bilayers:  alternatives to cholesterol as a membrane stabilizing agent,” Journal of Pharmacy and Pharmacology 62:1646-1655, 2010, of record; Nakagawa et al. ’12, “Mechanism of gelation in the hydrogenated soybean lecithin (PC70) / hexadecanol / water system,” Journal of Colloid and Interface Science 376:146-151, 2012; Nakagawa et al. ’16, “Effect of solvent dielectric constant on the formation of large flat bilayer stacks in a lecithin / hexadecanol hydrogel,” Langmuir 32:6806-6814, 2016; Eley et al. (US 2011/0318406, published December 29, 2011, of record); Janoff et al. (US 4,891,208, published January 2, 1990, of record); and Gentile et al. “Multilamellar vesicle formation form a planar lamellar phase under shear flow,” Langmuir 30:8326-8325, 2014 as applied to claims 1 and 3-8 above, and further in view of Novikov et al. (US 2005/0074472, published April 7, 2005, of record).
The teachings of Park, Ali, Nakagawa ’12, Nakagawa ’16, Eley, Janoff and Gentile have been described supra.
They do not teach behenyl alcohol (C22) or the amounts of claim 9.
These deficiencies are made up for in the teachings of Novikov.
Novikov teach moisturizing compositions comprising bilayered vesicles comprising inter alia a long chain fatty alcohol (title; abstract; paragraph [0014]; claims).  The long chain fatty alcohol generally functions as a “wall builder,” forming the membrane walls and providing moisturizing properties (paragraph [0019]).  Preferred fatty alcohols have chain lengths of C16 to C30 and include stearyl alcohol (C18), arachidyl alcohol (C20), lignoceryl alcohol, behenyl alcohol (C22) and mixtures of two or more of these (paragraph [0019]).  The exemplary composition comprises 1.13 wt% behenyl alcohol and 1.37 wt% of stearyl and arachidyl alcohol combined (paragraph [0026]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fatty acid in the method of Park in view of Ali, Nakagawa ’12, Nakagawa ’16, Eley, Janoff and Gentile to comprise a mixture of fatty acids as taught by Novikov inclusive of a mixture comprising about 1 part behenyl alcohol and 1 part stearyl and arachidyl alcohol because these long chain fatty acids function as a wall builder in forming membranes and provide moisturizing properties.  Furthermore, it would have been prima facie obvious to optimize the length of the fatty acid in order to achieve a desired release profile of a lipophilic active from within the lecithin bilayers as taught by Ali.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s characterization of the conventional art and allegation that the order of adding ingredients must be carefully controlled at pages 12-16 of the Remarks has been carefully considered but is ultimately not found persuasive because it is understood from the art previously of record that additional agents may be added either prior to lecithin hydration or after the formation of a lecithin vesicle (e.g., Eley) and that prior addition would result in interior entrapment and subsequent addition would not when the vesicles are closed (e.g., Janoff).  However, the morphology of hydrated hydrogenated lecithin as instantly claimed is known to depend upon the interaction of hexadecanol in the bilayer (e.g., Nakagawa ’12) and that the addition of further ingredients thereto would result in interior entrapment (e.g., Nakagawa ’16, Nakagawa ’14 (cited in Conclusion), and Gentile). 
	Applicant’s disagreement with the Examiner’s characterization of the method as disclosed by Park as being analogous to the dispersion manufacture as instantly claimed at pages 17-19 of the Remarks has been considered but is ultimately not found persuasive because claim 4 expressly recites a step of dissolving the hydrogenated lecithin in ethanol.  This step appears to be the same as the dissolution of the oil-phase components of Park inclusive of lecithins inclusive of hydrogenated lecithin in an organic solvent / ethanol as referenced at page 6 of the Non-Final Rejection and as reproduced supra.  Notably, claim 1 does not preclude the pre-dissolution of the lecithin in a solvent prior to hydration.  It is generally considered routine and conventional in the art utilize organic solvents and form a thin, dry lipid film prior to hydration.  See, e.g., Avanti Polar Lipids (avantilipids.com) and Nakagawa ’12 (section 2.1, sample preparation).  Applicant’s contention that Park teaches away from hydrogenated lecithin at pages 19-20 of the Remarks is not found persuasive because as acknowledged by Applicant Park expressly teaches the bilayer may be formed of hydrogenated lecithin. 
	Applicant’s disagreement with the Examiner’s characterization of the method as disclosed by Eley as being analogous to the pre-/emulsion and globule manufacture as instantly claimed at pages 20-21 of the Remarks has been considered but is ultimately not found persuasive because while Park may teach oil is added at the same time Eley evidence the equivalency of adding oil into the membrane of the vesicle.
	Applicant’s disagreement with the Examiner’s reliance on Ali at pages 21-22 of the Remarks has been considered but is not found persuasive because Eley evidence the equivalency of adding oil / ingredients which will partition into the bilayer either during bilayer formation or after formation of the hydrated bilayer.  Futhermore, the Nakagawa references as newly cited further evidence the partitioning of hexadecanol into a lecithin bilayer and evidence the structural transitions newly claimed.  
	Applicant’s allegation that the addition of purified water promotes stacking of micelles at pages 22-23 of the Remarks is acknowledged but is ultimately not found persuasive because it is not seen how such is related to the method steps claimed.  To the contrary, the newly claimed stacking phenomenon appears to be a desired result of the step of adding a water-soluble substance.  Nakagawa ’16 as newly applied evidences the addition of a glycol to the water phase results in a stacking phenomenon as claimed by virtue of a change in the dielectric constant of the water phase.  Because the dielectric constant of water is unusually high, it seems obvious that the addition of effectively any water soluble substance will necessarily result in a decrease in the dielectric constant of the solution compared to water per se.  
	Therefore, the rejections over Park are properly maintained in modified form as necessitated by Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/979,525 in view of Eley et al. (US 2011/0318406, published December 29, 2011, of record) and Novikov et al. (US 2005/0074472, published April 7, 2005, of record).
	The instant claims are drawn to a method comprising the steps of (1) manufacturing a hydrogenated lecithin dispersion by adding hydrogenated lecithin to purified water at 70 to 90 ºC; (2) manufacturing a pre-emulsion base / plate micelles by adding a saturated C12-22 fatty alcohol to the dispersion at 70 to 90 ºC; (3) manufacturing an emulsion base / stacked plate micelles by adding a water-soluble substance to the pre-emulsion base*; and (4) manufacturing a multi-lamellar globule by adding oil to the emulsion base.  The multi-lamellar globule may be manufactured in 8 to 12 minutes using a homo mixer at 3000 to 4000 rpm and then a paddle mixer at 40 to 60 rpm.  The lecithin dispersion may be manufactured in 8 to 12 minutes using a mixer at 800 to 1000 rpm, the pre-emulsion base may be manufacture in 8 to 12 minutes using a mixer at 800 to 1000 rpm, and the composition base material* may be manufactured in 8 to 12 minutes using a mixer at 800 to 1000 rpm.  The lecithin dispersion may be manufactured by adding hydrogenated lecithin to ethanol and then adding to water at 55 to 70ºC*.  The fatty alcohol may further comprise ceramide, sterol or/and saturated C12-22 fatty acid.  The water-soluble substance may be located between bilayers and the oil may be located within bilayers.  The pre-emulsion base, the emulsion base, and the globule may comprise circumscribed amounts of the recited ingredients.
	The copending claims are drawn to a method comprising the steps of (1) manufacturing a hydrogenated lecithin dispersion by adding hydrogenated lecithin to purified water at 70 to 90 ºC; (2) manufacturing a pre-emulsion base by adding a saturated C12-22 fatty alcohol to the dispersion at 70 to 90 ºC; (3) manufacturing a composition base by adding a water-soluble polypeptide to the pre-emulsion base*; and (4) manufacturing a multi-lamellar globule by adding oil to the composition base.  The multi-lamellar globule may be manufactured in 8 to 12 minutes using a homo mixer at 3000 to 4000 rpm and a paddle mixer at 40 to 60 rpm.  The lecithin dispersion may be manufactured in 8 to 12 minutes using a mixer at 800 to 1000 rpm, the pre-emulsion base may be manufacture in 8 to 12 minutes using a mixer at 800 to 1000 rpm, and the composition base material may be manufactured in 8 to 12 minutes using a mixer at 800 to 1000 rpm.  The lecithin dispersion may be manufactured by adding hydrogenated lecithin to ethanol and then adding to water at 55 to 70ºC*.  The fatty alcohol may further comprise ceramide, sterol or/and saturated C12-22 fatty acid.  
	At broadest, the method(s) of the copending claims anticipates the method(s) of the instant claims because a polypeptide is a species of substance.  
	The copending claims differ with respect to the express recitation of the location of the water-soluble polypeptide and the oil with respect to the bilayer, however, it would have been obvious to one of ordinary skill in the art the water-soluble polypeptide would be located / necessarily partition in the water phase outside the bilayer and the oil would be located / necessarily partition into the hydrophilic phase inside the bilayer.
	The copending claims differ with respect to the express recitations of amounts of the recited ingredients, however, these differences are obvious in view of the teachings of Elay and of Novikov because the amounts fall within the broad generic ranges taught by the prior art for ratios of water to lecithin to stabilizer or/and active and because Novikov teach fatty acid blends as instantly claimed not only as “wall formers” but as moisturizers.  Therefore, the differences between the conflicting claims are remedied by the teachings of the prior art for the formation of multilamellar lecithin vesicles as instantly claimed.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s arguments filed have been fully considered but they are not persuasive because it is immaterial whether Eley and Novikov teach all the features claimed because they are only relied upon to bridge the gap between the method of manufacture recited in the copending Application with the instantly claimed method.  Therefore, the double patenting rejection is properly maintained and made again.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakagawa et al. ’14, “Requirement of charged lipids for the hexadecanol-induced gelation in the phospholipid bilayer system,” Colloids and Surfaces A:  Physicochemical and Engineering Aspects 443:272-279, 2014 teach hydrated hydrogenated lecithin / hexadecanol bilayer sheets can be transformed into vesicles by changing bilayer curvature (abstract; Figure 10).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633